          Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 1 of 12


 1 DONALD CLOYCE WAGDA (CA SBN 257254)
   547 Blackhawk Club Drive                                           FILED
 2 Danville, California 94506                                        Jun 12, 2019
   Telephone: (650) 644-7151                                      CLERK, U.S. DISTRICT COURT

 3 donald@wagdalaw.com
                                                                EASTERN DISTRICT OF CALIFORNIA




 4 Pro Se Plaintiff and Qui Tam Relator

 5

 6                                                  SEALED
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                                  2:19-cv-1079 MCE EFB __
                                                    Case No. ____________________
12 ex rel. DONALD CLOYCE WAGDA,                     COMPLAINT FOR VIOLATIONS OF THE
                                                    FALSE CLAIMS ACT
13                Plaintiff,
                                                    JURY TRIAL DEMANDED
14                 vs.
                                                    FILED UNDER SEAL
15 RABOBANK, NATIONAL ASSOCIATION, a                PURSUANT TO 31 U.S.C. § 3730
   national association, and
16                                                  DO NOT ENTER INTO PACER
   DOES 1-50, jointly and severally,
17                                                  DO NOT PLACE IN PRESS BOX
                  Defendants.
18

19
           //
20

21         //

22         //

23         //
24
           //
25
           //
26
           //
27
           //
28

30
     COMPLAINT                                  1
31
            Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 2 of 12


 1           This is a qui tam action by Plaintiff Donald Cloyce Wagda (“Relator”), an attorney, to obtain civil
 2 penalties and treble damages on behalf of the United States of America against Rabobank, National

 3
     Association and the other above-captioned defendants (collectively, “Defendants”) on account of certain
 4
     escheatments of federal monies to the State of California in violation of the federal False Claims Act, 31
 5
     U.S.C. §§ 3729 et seq. (the “FCA” or the “Act”). Relator alleges on knowledge as to himself and his
 6
 7 own acts, and on information and belief as to all other matters, as follows:
 8                                                  JURISDICTION

 9           1.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,
10 because it is a civil action arising under the Constitution, laws, or treaties of the United States,
11
     specifically, the FCA. In addition, this Court has subject-matter jurisdiction over this action pursuant to
12
     28 U.S.C. § 1345, because it is a civil action, suit or proceeding commenced by the United States, or by
13
     any agency or officer thereof expressly authorized to sue by Act of Congress, specifically, by Section
14
15 3730(b)(1) of the FCA. See 31 U.S.C. § 3730(b)(1) (“A person may bring a civil action for a violation of
16 section 3729 for the person and for the United States Government. The action shall be brought in the
17 name of the Government…”). The court may exercise personal jurisdiction over the Defendants under
18
     31 U.S.C. § 3732(a), because at least one Defendant transacts business in this judicial district.
19
                                                         VENUE
20
             2.      Venue is proper, pursuant to 31 U.S.C. § 3732 and 28 U.S.C. § 1391(b), because a
21
     substantial part of the events or omissions giving rise to the claims set forth herein occurred in this
22
23 District, a substantial part of property that is the subject of this action is situated in this District, and at
24 least one Defendant transacts business in this District.
25                                         STATUTE OF LIMITATIONS
26
             3.      This action has been timely filed within all applicable statutes of limitation, including
27
     those set forth in Section 3731(b) of the FCA.
28
30
      COMPLAINT                                              2
31
            Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 3 of 12


 1                                         FCA FILING PROCEDURES
 2          4.        Pursuant to 31 U.S.C. § 3730(b)(2), this Complaint has been filed in camera, will remain
 3
     under seal for at least 60 days, and will not be served on any Defendant until the Court so orders.
 4
            5.        In accordance with L.R. 141, Relator has submitted herewith a Plaintiff’s Request to Seal
 5
     Documents, a Notice of Plaintiff’s Request to Seal Documents, and a [Proposed] Order Granting
 6
 7 Plaintiff’s Request to Seal Documents.
 8          6.        Pursuant to 31 U.S.C. § 3730(b)(2), Plaintiff has served a copy of this Complaint, and a

 9 written disclosure of substantially all material evidence and information possessed by Plaintiff, on the
10 Federal Government through its agents The Honorable McGregor “Greg” Scott, United States Attorney
11
     for the Eastern District of California, and The Honorable William P. Barr, Attorney General of the
12
     United States.
13
            7.        There has been no public disclosure of substantially the same allegations or transactions as
14
15 alleged in this Complaint (i) in a Federal criminal, civil, or administrative hearing in which the U.S.
16 Government or its agent is a party; (ii) in a congressional, Government Accountability Office, or other
17 Federal report, hearing, audit, or investigation; or (iii) from the news media. Thus, this Action is not
18
     barred by the so-called “Public Disclosure Bar” of 31 U.S.C. § 3730(e)(4).
19
                                                  INTRODUCTION
20
            8.        Almost every year for nearly a decade, Defendants have concluded that certain properties
21
     held by them satisfy the conditions for escheat set forth in California’s Unclaimed Property Law,
22
23 Cal. Code of Civ. P. §§ 1500 et seq. (“UPL”), and have proceeded to report and escheat those properties
24 to the State of California in attempted compliance with the UPL. Among those properties, however, are
25 federal monies that are required instead to be returned to the Federal Government pursuant to the
26
     superseding requirements of the FCA. Defendants have failed to meet their obligations under the FCA,
27
     giving rise to this Action.
28
30
      COMPLAINT                                             3
31
           Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 4 of 12


 1                                                   PARTIES
 2          9.      Relator Donald Wagda is an attorney licensed to practice law in California and admitted to
 3
     practice before the United States District Court for the Eastern District of California. Mr. Wagda resides
 4
     in Contra Costa County within the State of California.
 5
            10.     Defendant Rabobank, National Association (“Corporate Defendant” or the “Holder”) is a
 6
 7 national association headquartered in Roseville, California.
 8          11.     Defendants Does 1-50 are natural persons and are sued in their individual capacity. At all

 9 times relevant hereto, each of Does 1-50 was an agent of Defendant.
10          12.     Plaintiff is ignorant of the true names and capacities of Defendants Does 1 to 50,
11
     inclusive, and therefore sues those Defendants by such fictitious names. Plaintiff is informed and
12
     believes and thereon alleges that each Doe Defendant so named is responsible in some manner for certain
13
     of the penalties and damages suffered by the United States as set forth herein. Plaintiff will amend this
14
15 Complaint to state the true names and capacities of Defendants Does 1 through 50, inclusive, when they
16 have been ascertained.
17          13.     Each Defendant is a person within the meaning of the FCA.
18
                            GOVERNING LAW AND INFORMATION SOURCES
19
            14.     This Action is made pursuant to Sections 3729(a)(1)(C), (D), and (G) of the FCA, in
20
     effect since May 20, 2009. In relevant part, Section 3729 of the FCA provides:
21
            (a) Liability for Certain Acts.—
22
              (1) In general.—Subject to paragraph (2), any person who—
23                (A) [presents false and fraudulent claims];
                    (B) [makes or uses false records material to false and fraudulent claims];
24                  (C) conspires to commit a violation of subparagraph (A), (B), (D), (E), (F), or (G);
                    (D) has possession, custody, or control of property or money used, or to be used, by
25                  the Government and knowingly delivers, or causes to be delivered, less than all of
                    that money or property;
26
                    (E) [makes or delivers receipts with fraudulent intent];
27                  (F) [unlawfully buys federal property or receives it as a pledge]; or
                    (G) knowingly makes, uses, or causes to be made or used, a false record or statement
28                  material to an obligation to pay or transmit money or property to the Government,
30
      COMPLAINT                                           4
31
             Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 5 of 12


 1                     or knowingly conceals or knowingly and improperly avoids or decreases an obligation to
                       pay or transmit money or property to the Government,
 2               is liable to the United States Government for a civil penalty of not less than
                 $5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties
 3
                 Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104–4101),
 4               plus 3 times the amount of damages which the Government sustains because of
                 the act of that person.2
 5              (2) [Reduced damages in certain cases where culpable persons cooperate.]
                (3) Costs of civil actions.—A person violating this subsection shall also be liable to the United
 6               States Government for the costs of a civil action brought to recover
 7               any such penalty or damages.
             (b) Definitions.—For purposes of this section—
 8               (1) the terms “knowing” and “knowingly”—
                       (A) mean that a person, with respect to information—
 9                     (i) has actual knowledge of the information;
                       (ii) acts in deliberate ignorance of the truth or falsity of the information; or
10                     (iii) acts in reckless disregard of the truth or falsity of the information; and
11                     (B) require no proof of specific intent to defraud;
                 (2) [definition of “claim”];
12               (3) the term “obligation” means an established duty, whether or not fixed,
                 arising from an express or implied contractual, grantor-grantee, or licensor-
13               licensee relationship, from a fee-based or similar relationship, from statute or
                 regulation, or from the retention of any overpayment; and
14                (4) the term “material” means having a natural tendency to influence, or be
15                capable of influencing, the payment or receipt of money or property.
             (c) [Exemption from Disclosure under Freedom of Information Act.]
16           (d) Exclusion. This section does not apply to claims, records, or statements made under the
             Internal Revenue Code of 1986.
17
     31 U.S.C. § 3729 (all emphases supplied).
18
19           15.     Before the 2009 amendment, prior Section 3729 (effective Oct. 27, 1986) required a

20 fraudulent intent for liability to attach.3 Under modern Sections 3729(a)(1)(C), (D), and (G), however,
21 liability may attach absent a fraudulent intent for acts or omissions occurring on or after May 20, 2009.
22
23   1
       So in original. Probably should be “101–410.”
     2
       The penalty for each violation of Section 3729(a) occurring after November 2, 2015 and assessed after
24   March 1, 2019 is now a minimum of $11,463 and a maximum of $22,927. 84 Fed. Reg. 2445 (March 1,
     2019).
25   3
       For example, prior Section 3729(a)(4) (Oct. 27, 1986), the predecessor to modern Subsection D,
     imposed liability upon “Any person who . . . (4) has possession, custody or control of property or money
26   used, or to be used, by the Government and, intending to defraud the Government or willfully to conceal
     the property, delivers, or causes to be delivered, less property than the amount for which the person
27   receives a certificate or receipt . . .”. See 31 U.S.C. § 3729(a)(4) (Oct. 27, 1986) (emphasis supplied)
     (superseded by current Section 3729(a)(1)(D) with respect to acts or omissions occurring on or after May
28   20, 2009).

30
         COMPLAINT                                         5
31
             Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 6 of 12


 1 All claims herein are based upon acts or omissions occurring on or after May 20, 2009 and are asserted
 2 under the current version of the FCA.

 3
             16.     At all times relevant hereto, the escheat provisions of UPL have been pre-empted4 by the
 4
     conflicting requirements of Section 3729(a)(1)(D) of the FCA.
 5
             17.     All allegations made herein on information and belief are based upon search results
 6
 7 obtained through queries of California’s Unclaimed Property Database (the “Database”).
 8                                         FACTUAL ALLEGATIONS

 9           18.     Holder has held possession, custody or control of properties and monies used, or to be
10 used, by the Federal Government (“federal properties”) for the respective dormancy periods set forth in
11
     UPL, then escheated the properties to the State of California instead of returning5 them to their rightful
12
     owner, the United States Government (“Diverted Properties”).
13
14           19.     Diverted Properties include, without limitation, the 46 items of federal property set forth

15 in Exhibit A, incorporated by reference (“Scheduled Properties”), with an average face value of over
16 $12,688 per item and a total face value of over $583,671.
17
             20.     The chart at Exhibit A hereto, incorporated by reference, contains select information from
18
     California’s Database regarding certain Diverted Properties (“Scheduled Properties”), including, with
19
     respect to each such property, the Property ID, Date Reported (to California by the Holder), Property
20
                                6
21 Type, Holder Name, Owner Name and Cash Reported (i.e., the dollar amount of the property), in each
22
23
24
25   4
     See U.S. CONST. art. VI.
     5
26   Federal payments can be made via the Federal Government’s online payment portal at www.pay.gov.
   6
     Per UPL, references to “Owner” in the context of California’s Database may refer to the apparent
27 owner, i.e., the person who appears from the records of the Holder to be entitled to the property held by
   the Holder. See Cal. Code of Civ. P. §§ 1501 and 1530 (defining “Apparent Owner” and “Owner” and
28 specifying the required contents of holders’ reports of escheated funds).
30
         COMPLAINT                                         6
31
            Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 7 of 12


 1 case as reported to the State of California by the Holder acting in attempted compliance with UPL.7 The
 2
     reference numbers in the column labeled “Ref No.” were assigned by the Relator for the convenience of
 3
     the Court and the Parties.
 4
            21.     All acts, omissions and knowledge of Corporate Defendant described herein are also
 5
 6 attributable to its respective agent Doe Defendant(s) who performed, or are otherwise responsible for,
 7 said acts or omissions.
 8                                                 FIRST COUNT
                                        (Failure to Return Federal Property)
 9                                           (31 U.S.C. § 3729(a)(1)(D))
10                                            (Against All Defendants)

11          22.     Relator realleges and incorporates by reference the preceding paragraphs of this

12 Complaint as though fully set forth herein.
13
            23.     Holder has had possession, custody, or control of property or money used, or to be used,
14
     by the U.S. government, and in reckless disregard or deliberate ignorance of the truth or falsity of the
15
     information involved, or with actual knowledge of the information, has knowingly delivered, or caused to
16
     be delivered, less than all of that money or property, in violation of Subsection (D).
17
18          24.     Each of the Scheduled Properties was, as of the date reported to the State of California by

19 the Holder, actually known by the Holder to be a federal property, or would have been so known absent
20 the Holder’s reckless disregard or deliberate ignorance of the truth or falsity of the information involved.
21
     The information reported by the Holder of each such property was in each instance sufficient to provide
22
     actual notice, or at least inquiry notice, to the Holder that such property is a federal property.
23
            25.     Each of the Scheduled Properties was, by virtue of being reported and escheated to the
24
25
   7
     Other information contained in the Database, but not in Exhibit A, with respect to Scheduled Properties
26 includes: Shares Reported, Name of Securities Reported, Number of Owners, Owner Address (Owner
   Street 1, Owner Street 2, Owner Street 3, Owner City, Owner State, Owner Zip, Owner Country Code),
27 Current Cash Balance, Number of Pending Claims, Number of Paid Claims, Date of Last Contact, Holder
   Address (Holder Street 1, Holder Street 2, Holder Street 3, Holder City, Holder State, Holder Zip) and
28 CUSIP, in each case as reported to the State of California by the Scheduled Properties’ respective
   Holders acting in attempted compliance with UPL.
30
     COMPLAINT                                          7
31
           Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 8 of 12


 1 State of California by its Holder, actually known by the Holder to not have been delivered to the Federal
 2 Government, or would have been so known absent the Holder’s reckless disregard or deliberate

 3
     ignorance of the truth or falsity of the information involved.
 4
            26.     As a result of these acts and omissions, the United States has been, and continues to be,
 5
     materially damaged.
 6
 7          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

 8                                              SECOND COUNT
                                    (Materially False Records and Statements)
 9                                         (31 U.S.C. § 3729(a)(1)(G))
                                            (Against All Defendants)
10
11          27.     Relator realleges and incorporates by reference the preceding paragraphs of this

12 Complaint as though fully set forth herein.
13          28.     As described in further detailed below, the Holder has, in reckless disregard or deliberate
14 ignorance of the truth or falsity of the information involved, or with actual knowledge of the information,
15
     knowingly made and used, and caused to be made or used, false records or statements material to
16
     obligations to pay or transmit money to the U.S. government, in violation of Subsection (G).
17
            29.     The Holder has an obligation, with respect to each of the Diverted Properties, to pay or
18
                                                                                                     8
19 transmit money or property to the Federal Government, which obligation arises from Subsection (D).
20          30.     In connection with the escheatment of each of the Scheduled Properties, the Holder made
21
     and transmitted to the State of California a record (“Holder’s Record”) that was used by the State of
22
     California to populate the state’s Database. Each Holder’s Record included substantially all the
23
     information that was thereafter set forth in California’s Database with respect to the property.
24
25          31.     Each Holder’s Record failed to report accurate mailing address information with respect

26
27
     8
    In some instances, such an obligation may also arise from another statute or regulation, an express or
28 implied contractual, grantor-grantee, or licensor-licensee relationship, a fee-based or similar relationship,
   and/or the retention of an overpayment.
30
    COMPLAINT                                            8
31
           Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 9 of 12


 1 to the owner(s) of the property reported thereby. For each of the Scheduled Properties, the owner’s
 2 address was not reported in the Holder’s Record. The true address of each such owner was well

 3
     established and known to the Holder, or in the alternative, could easily have been obtained, recorded and
 4
     reported by the Holder absent the Holder’s reckless disregard or deliberate ignorance of the information
 5
     involved. For example, in connection with escheatment of four properties with a face amount of
 6
 7 $139,904.02 per property (Property ID Nos. 994885048, 994885049, 994885050 and 994885051, i.e.,
 8 Ref. Nos. 43-46), the Holder made and transmitted a Holder’s Record listing the property’s owner,
 9 USDA Rural Development Agency, without an address. See Exhibit B.
10          32.     In addition, the Holder has recklessly, or with deliberate ignorance, made certain false
11
     Holder’s Records including typographical or other facially apparent factual errors.
12
            33.     Holder’s making of false Holder’s Records has, in turn, caused the State of California to
13
     make its own false records (repeating the same false information), as described infra.
14
15          34.     Every week since at least April 3, 2019, the State of California has published a

16 comprehensive set of updated, downloadable records of the Database’s contents online at
17 https://sco.ca.gov/upd_download_property_records.html (the “Downloadable Records”).
18
            35.     Downloadable Records generated by the State of California on April 3, 2019 included the
19
     Database’s contents with regard to all Scheduled Properties, except three properties (Property ID Nos.
20
     975520533, 979824882 and 979824929, i.e., Ref. Nos. 17, 26 and 27).
21
            36.     From 2017 to the present, Relator and his agents have performed online queries of the
22
23 Database at https://ucpi.sco.ca.gov/UCP/Default.aspx, causing the State of California’s system to
24 generate abridged online records of information contained therein (“Abridged Records”). The form of
25 Abridged Records is substantially similar to the examples set forth at Exhibit B, incorporated by
26
     reference.
27
            37.     Property ID No. 975520533 (Ref. No. 17) was the subject of at least one Abridged
28
30
      COMPLAINT                                           9
31
           Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 10 of 12


 1 Record, generated by the State of California on January 11, 2018. Each of Property ID Nos. 979824882
 2 and 979824929 (i.e., Ref. Nos. 26 and 27) was the subject of at least one Abridged Record, generated by

 3
     the State of California on November 20, 2017.
 4
            38.     False “Owner Address” information contained in Holder’s Records, Downloadable
 5
     Records and Abridged Records is material to the obligations to pay or transmit money or property to the
 6
 7 U.S. Government, in that it has a natural tendency to influence, or is capable of influencing, fulfillment
 8 of the obligations, as follows. First, properties recorded and reported with a false address could be
 9 excluded from Abridged Records generated by California’s online search system, because the system
10 excludes results where search queries contain text that mismatches or exceeds the text contained in the
11
     Database. For example, whereas a search for “USDA” alone would generate an Abridged Record for
12
     each of the four $139,904.02 properties described above (see Exhibit B), a similar search additionally
13
     specifying the owner’s city as “washington” (or any other city) would generate a search result of “No
14
15 Match” (since the search term entered for the owner’s city wouldn’t match the nonexistent entry in the
16 Database). Second, false address records are likely to interfere with mailing of statutorily required
17 notices that would otherwise alert the Federal Government about the status and location of its Diverted
18
     Properties, thus delaying recovery of the properties. See Taylor v. Yee, 780 F. 3d 928, 931-933 (9th Cir.
19
     2015) (summarizing the notice requirements of UPL).
20
            39.     Typographical and other facially apparent errors contained in Holder’s Records,
21
     Downloadable Records and Abridged Records are material to obligations to pay or transmit money to the
22
23 U.S. Government, in that they have a natural tendency to influence, or is capable of influencing,
24 fulfillment of the obligations. Specifically, Diverted Properties that were reported with a false owner’s
25 name by the Holder could be excluded from Abridged Records generated by California’s online search
26
     system, because, again, the system excludes results where search queries contain text that mismatches or
27
     exceeds the text contained in the Database. For example, a search query for properties belonging to
28
30
      COMPLAINT                                           10
31
           Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 11 of 12


 1 “United States Treasury” would fail to generate an Abridged Record with regard to Property ID Number
 2 959144633 (Ref. No. 3), because that property is erroneously listed in the Database as belonging to

 3
     “UNITED STATE [sic] TREASURY.” For another example, a Scheduled Property (Property ID No.
 4
     969522524, Ref. No. 8), reported as belonging to “US MARSHALLS [sic] SERVICE”, would not have
 5
     been revealed through an online search of the Database using the any of the following search terms (nor
 6
 7 their ALLCAPS equivalents): “US Marshals,” “U S Marshals,” “U.S. Marshals,” “U. S. Marshals,”
 8 “United States Marshals, “US Marshals Service,” “U S Marshals Service,” “U.S. Marshals Service,” “U.
 9 S. Marshals Service,” “United States Marshals Service,” “U S Marshalls,” “U.S. Marshalls,” “U. S.
10 Marshalls,” “United States Marshalls,” “U S Marshalls Service,” “U.S. Marshalls Service,” “U. S.
11
     Marshalls Service,” “United States Marshalls Service,” “Marshals,” “Marshals Service,” “Marshalls,”
12
     “Marshalls Service,” “Marshal,” “Marshal Service,” “Marshall,” or “Marshall Service.” Searches of
13
     Downloadable Records could be similarly impaired, since “Control-F” and other database search tools
14
15 often only find exact matches in response to search queries.
16          40.     As a result of these acts and omissions, the United States has been, and continues to be,

17 materially damaged.
18
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
19
                                                THIRD COUNT
20                                   (Conspiracy – 31 U.S.C. § 3729(a)(1)(C))
                                            (Against All Defendants)
21
            41.     Relator realleges and incorporates by reference the preceding paragraphs of this
22
23 Complaint as though fully set forth herein.
24          42.     As detailed above, and in violation of Subsection (C), the Holder has knowingly
25 conspired, and may still be conspiring, with the State of California and its agents to commit acts in
26
     violation of Subsection (D) and/or Subsection (G). The Holder has committed one or more overt acts in
27
     furtherance of its respective conspiracies.
28
30
      COMPLAINT                                           11
31
Case 2:19-cv-01079-MCE-JDP Document 1 Filed 06/12/19 Page 12 of 12
